Title: David Ross’ Memorandum concerning Supplies, [February 1781]
From: Ross, David
To: Jefferson, Thomas



[February 1781]

Wanted in a few days a Complete Estimate of all the Cloathing and Military Stores which are to be imported for this State against next Fall.
An Estimate of what articles must actually be had this Spring by importation or purchase in the Country.
The Thetis will be wanted immediately. Must I purchase the articles wanted for her? Or is there funds already Provided for that Purpose.
Can I depend upon geting Provisions for the Ships employ’d in the trade from the State Commissarys? If there is any doubt in this matter I will take measures for obtaining a supply my self, for there must be no delays when our Ports are again open.

D.R

